Name: Commission Regulation (EEC) No 813/81 of 30 March 1981 amending for the fourth time Regulation (EEC) No 1682/80 fixing countervailing charges on seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 3 . 81 Official Journal of the European Communities No L 84/ 15 COMMISSION REGULATION (EEC) No 813/81 of 30 March 1981 amending for the fourth time Regulation (EEC) No 1682/80 fixing counter ­ vailing charges on seeds Regulation (EEC) No 1 665/72 (5), requires that these charges be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Seeds, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organiza ­ tion of the market in seeds (*), as last amended by the Act of Accession of Greece (2), and in particular Article 6 (5) thereof, Whereas Commission Regulation (EEC) No 1682/80 (3), as last amended by Regulation (EEC) No 488/81 (4), fixed countervailing charges on seeds in respect of a certain type of hybrid maize for sowing ; Whereas, since that time, a significant variation has been recorded in the free-at-frontier offer prices which, under the terms of Article 4 (2) of Commission The Annex to Regulation (EEC) No 1682/80 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 March 1981 . For the Commission Poul DALSAGER Member of the Commission O OJ No L 246, 5. 11 . 1971 , p. 1 . (*) OJ No L 291 , 19 . 11 . 1979, p . 17. (&gt;) OJ No L 166, 1 . 7. 1980, p. 43. ( ¦) OJ No L 52, 27. 2. 1981 , p. 15. (*) OJ No L 175, 2. 8 . 1972, p. 49. No L 84/ 16 Official Journal of the European Communities 31 . 3 . 81 ANNEX Countervailing charge on hybrid maize (or sowing (ECU/100 kg) CCT Amount of heading Description countervailing Country of origin No charge ( · ) ex 10.05 Maize : A. Hybrid for sowing : I. Double hybrids and top cross hybrids 1-8 Hungary 3-6 Austria 9-3 Yugoslavia 5-6 USA 10-4 Romania 14-7 Canada 14-7 Other countries II. Three cross hybrids 13-7 Hungary 31-3 Romania 31-3 Other countries (2) III . Single hybrids 7-5 Canada 16-3 Hungary 32-6 Spain 32-6 Other countries (3) (') The countervailing charge may not exceed 4 % of the customs value. (2) With the exception of Austria, Canada, Yugoslavia and the USA. (3 ) With the exception of Austria, Romania, Yugoslavia and the USA.